DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the plurality of bushes are the same member” (claim 2) is unclear as to how plural elements can be a single member. 1
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita JP 2004-268606.  
Claim 1.  A steering gearbox comprising: a pinion shaft (shaft of 57) having a pinion gear (pinion gear of 57); 5a rack shaft (56) having a rack gear (rack gear of 56) meshing with the pinion gear: a tie rod (58) swingably connected between the rack shaft and wheels; and a casing (1a) configured to support the rack shaft to be movable in an axial direction and via a plurality of bushes (6, 7), wherein the plurality of bushes (6,7) are provided side by side in the axial direction and 10each are made of metal, and wherein inner chamfered portions (See chamfered portions designated by added reference character “A” in marked-up figures 2 and 6 below) are formed in both end portions of an inner peripheral surface of each of the plurality of bushes in the axial direction.

    PNG
    media_image1.png
    535
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    185
    media_image2.png
    Greyscale
figure 2 zoomed in on chamfered abutting end portions

    PNG
    media_image3.png
    524
    695
    media_image3.png
    Greyscale
  
Claim 2 (as best understood). The steering gearbox according to claim 1, wherein the plurality of bushes are the same member (in as much as applicant’s own invention is, see 35 USC 112 clarity rejection elsewhere above).  
Claim 153. The steering gearbox according to claim 1 wherein the plurality of bushes are two bushes disposed in the axial direction (see fig.2).  
Claim 5. The steering gearbox according to claim 1, wherein the plurality of bushes are collectively held between a protrusion (one of the left or right radially inward protrusions/stoppers of 1a in fig.2) formed on the casing and a stopper (other of the radially inward protrusions/stoppers in fig.2) fitted in the casing such that an outer peripheral surface (surfaces of 9 and/or 10 contacting 1a) of each of the plurality of bushes comes into contact with an inner peripheral surface (inner surface contacting 9 and/or 10) of the casing.  
Claim 6. The steering gearbox according to claim 1. wherein the plurality of bushes include a first bush (6) and a second bush (7) having a dimension in the axial direction longer than that of the first bush, 5an amount of protrusion (protrusion of 2 to the right of 7 in fig.2) of the rack shaft in the axial direction from the second bush is longer than an amount of protrusion (protrusion of 2 to the right of 6 in fig.2) in the axial direction from the first bush.  
Claim 7. The steering gearbox according to claim 1; wherein the plurality of bushes are made of a sintered material (see written description of “sintered”).
Claim 8.  A steering gearbox comprising: a pinion shaft (shaft of 57) having a pinion gear (pinion gear of 57); 5a rack shaft (56) having a rack gear (rack gear of 56) meshing with the pinion gear: a tie rod (58) swingably connected between the rack shaft and wheels; and a casing (1a) configured to support the rack shaft to be movable in an axial direction and via a plurality of bushes (6, 7), wherein the plurality of bushes (6,7) are provided side by side in the axial direction and 10each are made of metal and wherein the plurality of bushes are collectively held between a protrusion (see right edge/protrusion of 1a in fig.2) formed on the casing and a stopper (left edge abutting 7 in fig.2) fitted in the casing such that an outer peripheral surface (outer surfaces at 9 and 10 that contact 1a) of each of the plurality of bushes comes into contact with an inner peripheral surface (inner surface of 1a contacting 9 and 10) of the casing.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments that all claims have been amended to overcome all grounds of rejection have been fully considered but are not persuasive.  Claims 1-3 and 5-8 continue to fail to overcome the art as is detailed in the reworded rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   






    
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".